 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO FACILITY AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”) dated as of April 22, 2013 to the Letter of
Credit Facility Agreement dated as of June 13, 2011 (the “Facility Agreement”)
among Tower Automotive Holdings USA, LLC, a Delaware limited liability company
(the “Borrower”), Tower International, Inc. (“Holdings”), JPMorgan Chase Bank,
N.A., as L/C Participant, and JPMorgan Chase Bank, N.A., as administrative agent
(the “Agent”) and issuing lender.

 

The parties hereto agree as follows:

 

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Facility Agreement has the
meaning assigned to such term in the Facility Agreement. Each reference to (x)
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Facility Agreement and (y) “thereof”, “thereunder”, “therein”
and “thereby” and each other similar reference and each reference to the
Facility Agreement and each other similar reference contained in the other Loan
Documents shall, in each case, as of the Amendment Effective Date (as defined
below), refer to the Facility Agreement as amended hereby.

 

Section 2. Amendments.

 

(a)          The definition of “Permitted Refinancing Indebtedness” in Section
1.1 of the Facility Agreement is amended by inserting the following new
paragraph at the end thereof:

 

“Notwithstanding the foregoing, the following shall constitute “Permitted
Refinancing Indebtedness”: Indebtedness in the form of one or more tranches of
term loans incurred to Refinance the Secured Notes, provided that (i) the
aggregate amount of such Indebtedness does not exceed $430,000,000, (ii) such
Indebtedness contains covenants and events of default that are customary for
term loan financings of such type, as determined in good faith by the Borrower
(it being understood that a financial maintenance covenant shall be permitted),
(iii) such Indebtedness satisfies any otherwise applicable requirements set
forth in clauses (b) and (c) in the preceding paragraph and (iv) the proceeds of
such Indebtedness are used solely to Refinance the Secured Notes and/or,
directly or indirectly, up to $25,000,000 of Indebtedness of one or more Foreign
Subsidiaries and to pay accrued and unpaid interest thereon and applicable fees,
expenses, penalties and premiums in connection therewith from time to time
(including, for the avoidance of doubt, after the date on which such
Indebtedness is incurred).”

 

(b)          Clause (y) of the proviso in paragraph (a) of the definition of
“Permitted Restrictions” in Section 1.1 of the Facility Agreement is amended by
inserting the following parenthetical “(other than the Permitted Refinancing
Indebtedness described in the last paragraph of the definition of such term)”
immediately after the phrase “Permitted Refinancing Indebtedness”.

 

 

 

 

(c)          Section 6.3(q) of the Facility Agreement is amended and restated to
read in its entirety as follows:

 

(q)  (i) Indebtedness incurred under the Secured Notes Indenture, (ii)
[reserved] and (iii) Permitted Refinancing Indebtedness incurred to Refinance
Indebtedness permitted pursuant to clause (i), (ii) or this clause (iii) or as
otherwise contemplated by clause (iv) of the definition of Permitted Refinancing
Indebtedness.

 

Section 3. Representations of Loan Parties. Each Loan Party represents and
warrants that (a) the representations and warranties of the Loan Parties
contained in the Facility Agreement and the other Transaction Documents are true
and correct in all material respects on and as of the Amendment Effective Date
with the same effect as if made on and as of such date (unless such
representation or warranty is made only as of a specific date, in which event
such representation or warranty is true and correct in all material respects as
of such specific date) and (b) no Default or Event of Default has occurred and
is continuing on the Amendment Effective Date.

 

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or electronic transmission shall be as effective
as delivery of an original executed counterpart hereof.

 

Section 5. Effectiveness. This Amendment shall become effective on the date when
the following conditions are met (the “Amendment Effective Date”):

 

(a)          the Agent shall have received from each of the Borrower and
Holdings and the L/C Participant party hereto, who constitutes the Required L/C
Participants, (x) a counterpart of this Amendment signed on behalf of such party
or (y) evidence satisfactory to the Agent (which may include a facsimile or
other electronic transmission) that such party has signed a counterpart of this
Amendment; and

 

(b)          the Borrower shall have paid all expenses of the Agent payable
pursuant to Section 9.5(a) of the Facility Agreement to the extent invoiced on
or prior the Amendment Effective Date (including, without limitation, the
reasonable fees, disbursements and other charges of Simpson Thacher & Bartlett
LLP).

 

Section 6. Reference To and Effect Upon the Facility Agreement.

 

(a)          Except as expressly set forth herein, all terms, conditions,
covenants, representations and warranties contained in the Facility Agreement
and the other Transaction Documents and all rights of the Agent, the Issuing
Lender, and the L/C Participants and all obligations of the Loan Parties, shall
remain in full force and effect. Each Loan Party hereby confirms that the
Facility Agreement and the other Transaction Documents are in full force and
effect.

 

(b)          This Amendment shall constitute a Transaction Document for all
purposes of the Facility Agreement and all the other Transaction Documents.

 

2

 

 

Section 7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

[Signature Pages Follow]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  TOWER AUTOMOTIVE HOLDINGS USA,     LLC             By: /s/ Mark M. Malcolm    
Name: Mark M. Malcolm     Title: President and Chief Executive Officer

 

  TOWER INTERNATIONAL, INC.           By: /s/ Mark M. Malcolm     Name: Mark M.
Malcolm     Title: President and Chief Executive Officer

 

[Signature page to Amendment No. 1]

 



 

 

 

  JPMORGAN CHASE BANK, N.A., as     Agent, Issuing Lender and L/C Participant  
        By: /s/ Andrew C. Faherty     Name: Andrew C. Faherty     Title:
Authorized Signatory

 

[Signature page to Amendment No. 1]

 



 

